Luke, J.
1. “Under the provisions of the act creating the city court of Miller county (Acts 1909, p. 276, sec. 3), which provide for the trial of defendants in misdemeanor eases upon written accusations framed and signed by the solicitor of that court, an accusation filed in that court, unsigned by the solicitor thereof, can be amended by that officer attaching his signature thereto.”
2. “During the pendency of such filed but unsigned accusation, a rule nisi, calling upon the principal and his sureties in a recognizance, requiring the appearance of the defendant to answer for a misdemeanor with which he stood charged in said accusation, could be ordered; and where in answer to such rule nisi the sureties set up as a defense to the forfeiture of the bond the lack of the signature of the solicitor to the accusation, the court below did not err in permitting that officer to sign the accusation, and in directing a verdict against the sureties on the bond.”
3. The above-stated rulings in this case were made by the Supreme Court (in answer to certified questions by this court) on January 13, 1926, (161 Ga. 551, 131 S. E. 288), and dispose of the special grounds of the motion for a new trial.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not in error.

Judgment affirmed.


Broyles, O. J., and Bloockoorth, J., concur.